Exhibit 10(a)

Execution Version

 

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT (this
“Amendment”) dated as of April 14, 2020 is by and among POTLATCHDELTIC
CORPORATION, a Delaware corporation (“PotlatchDeltic”), POTLATCHDELTIC FOREST
HOLDINGS, INC., a Delaware corporation (“Potlatch Forest”) and POTLATCHDELTIC
LAND & LUMBER, LLC, a Delaware limited liability company and a taxable REIT
subsidiary of PotlatchDeltic (“Potlatch Land & Lumber”, and, together with
PotlatchDeltic and Potlatch Forest, the “Borrowers”), the Guarantors party
hereto, the Lenders identified on the signature pages hereto and NORTHWEST FARM
CREDIT SERVICES, PCA, as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, term loan facilities have been established in favor of the Borrowers
pursuant to the terms of that certain Second Amended and Restated Term Loan
Agreement dated as of March 22, 2018 (as amended, restated, modified or
supplemented from time to time, the “Term Loan Agreement”) among the Borrowers,
the guarantors from time to time party thereto (the “Guarantors”), the Lenders
from time to time party thereto (the “Lenders”) and the Administrative Agent;
and

 

WHEREAS, the Lenders have requested certain modifications to the Term Loan
Agreement, and the Borrowers and all of the Required Lenders have agreed to the
requested modifications on the terms set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Term Loan Agreement.

 

2.Amendment.  Subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof, the Term Loan Agreement is hereby amended as follows:

 

(a)In the definition of “LIBOR” in Section 1.01 of the Term Loan Agreement, the
last sentence of such definition is hereby amended and restated to read as
follows:

 

Notwithstanding the foregoing, if LIBOR shall be less than zero, such rate shall
be deemed zero for the purposes of this Agreement; provided that, solely with
respect to the Term Loan D, Term Loan E, Term Loan I, Term Loan K, Term Loan L,
Term Loan M and Term Loan N, LIBOR may be less than zero so long as there is a
corresponding Swap Contract in place relating to such Term Loan D, Term Loan E,
Term Loan I, Term Loan K, Term Loan L, Term Loan M or Term Loan N, as
applicable, that does not have a floor of zero.

 

(b)The parenthetical in the last sentence of Section 3.03(b) of the Term Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

(other than with respect to the Term Loan D, Term Loan E, Term Loan I, Term Loan
K, Term Loan L, Term Loan M and/or Term Loan N for so long as there is a
corresponding Swap Contract with a Lender, Voting Participant or Affiliate of a
Lender

 

--------------------------------------------------------------------------------

 

or Voting Participant in place relating to such Term Loan D, Term Loan E, Term
Loan I, Term Loan K, Term Loan L, Term Loan M and/or Term Loan N, as applicable,
that does not have a floor of zero)

 

(c)The proviso in the second sentence of Section 3.03(c) of the Term Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

provided, further, that solely with respect to the Term Loan D, Term Loan E,
Term Loan I, Term Loan K, Term Loan L, Term Loan M and/or Term Loan N LIBOR may
be less than zero so long as there is a corresponding Swap Contract with a
Lender, Voting Participant or Affiliate of a Lender or Voting Participant in
place relating to such Term Loan D, Term Loan E, Term Loan I, Term Loan K, Term
Loan L, Term Loan M and/or Term Loan N, as applicable, that does not have a
floor of zero.

 

3.Conditions Precedent.  This Amendment shall become effective upon the
satisfaction of the following conditions:

 

(a)Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrowers, the Guarantors, the Administrative Agent and the
Required Lenders;

 

(b)The payment by the Borrowers of all fees and expenses due and payable as of
the date hereof, including the reasonable out-of-pocket costs and expenses of
the Administrative Agent and the reasonable fees and expenses of Moore & Van
Allen PLLC, special counsel to the Administrative Agent.

 

4.Representations and Warranties.  The Loan Parties hereby, jointly and
severally, represent and warrant that:

 

(a)the representations and warranties contained in Article V of the Term Loan
Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct as of such earlier date, and
except that for purposes hereof, the representations and warranties contained in
Sections 5.01(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01,

 

(b) no Default exists under the Term Loan Agreement on and as of the date hereof
and after giving effect to this Amendment,

 

(c)this Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(d)this Amendment constitutes the legal, valid and binding obligation of each
Loan Party, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

 

2

--------------------------------------------------------------------------------

 

(e)the execution, delivery and performance of this Amendment by each Loan Party
will not:  (i) contravene the terms of any provision of its articles or
certificate of incorporation or bylaws or other organizational or governing
documents of such Loan Party; (ii) violate, contravene or materially conflict
with any Law or any other law, regulation (including, without limitation,
Regulation U or Regulation X), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate, contravene or conflict with contractual
provisions of, or cause an event of default under, any material indenture, loan
agreement, mortgage, deed of trust, contract or other agreement or instrument to
which it is a party or by which it may be bound or (iv) result in or require the
creation of any Lien upon or with respect to its properties.

 

5.No Other Changes; Ratification.  Except as expressly modified or waived
hereby, all of the terms and provisions of the Term Loan Agreement (including
the schedules and exhibits thereto) and the other Loan Documents shall remain in
full force and effect.  The term “this Agreement” or “Term Loan Agreement” and
all similar references as used in each of the Loan Documents shall hereafter
mean the Term Loan Agreement as amended by this Amendment.  Except as herein
specifically agreed, the Term Loan Agreement is hereby ratified and confirmed
and shall remain in full force and effect according to its terms.

 

6.Counterparts; Facsimile/Email.  This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.  Delivery of an executed
counterpart of this Amendment by telecopy or electronic mail by any party hereto
shall be effective as such party’s original executed counterpart.

 

7.Loan Modification.  By its execution of this Amendment, the Borrowers hereby
authorize the Administrative Agent to consider this Amendment its application
for loan modification on the terms and conditions set forth herein.

 

8.Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

 

9.Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  These Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no oral agreements between the parties.

 

 

[SIGNATURE PAGES FOLLOW]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWERS:POTLATCHDELTIC CORPORATION,

a Delaware corporation

By:__/s/ Jerald W. Richards

Name: Jerald W. Richards

Title:  VP, Chief Financial Officer

POTLATCHDELTIC FOREST HOLDINGS, INC.,

a Delaware corporation

By:__/s/ Jerald W. Richards

Name: Jerald W. Richards

Title:  VP, Chief Financial Officer

POTLATCHDELTIC LAND & LUMBER, LLC,

a Delaware limited liability company

By:__/s/ Jerald W. Richards

Name: Jerald W. Richards

Title:  VP, Chief Financial Officer

 




POTLATCHDELTIC CORPORATION

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

--------------------------------------------------------------------------------

 

GUARANTORS:POTLATCHDELTIC TIMBER, LLC,

a Delaware limited liability company

 

By:  /s/ Jerald W. Richards

Name: Jerald W. Richards

Title: VP, Chief Financial Officer

 

 

POTLATCH TIMBERLANDS, LLC,

a Delaware limited liability company

By:__/s/ Jerald W. Richards

Name: Jerald W. Richards

Title:  VP, Chief Financial Officer

POTLATCH LAKE STATES TIMBERLANDS, LLC

a Delaware limited liability company

By:__/s/ Jerald W. Richards

Name: Jerald W. Richards

Title:  VP, Chief Financial Officer

POTLATCH MINNESOTA TIMBERLANDS, LLC

a Delaware limited liability company

By:__/s/ Jerald W. Richards

Name: Jerald W. Richards

Title:  VP, Chief Financial Officer

POTLATCHDELTIC MANUFACTURING, LLC

an Arkansas limited liability company

By:__/s/ Jerald W. Richards

Name: Jerald W. Richards

Title:  VP, Chief Financial Officer




POTLATCHDELTIC CORPORATION

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT

AND LENDERS:

NORTHWEST FARM CREDIT SERVICES, PCA as Administrative Agent and a Lender

 

By:_/s/ Ashley A. Meyerhuber

Name: Ashley A. Meyerhuber

Title: Authorized Agent

 

 

AMERICAN AGCREDIT, PCA

as a Lender

 

By:_/s/ Michael J. Balok

Name: Michael J. Balok

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 




POTLATCHDELTIC CORPORATION

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

--------------------------------------------------------------------------------

 

VOTING PARTICIPANTS:Farm Credit Services of Western Arkansas, FLCA

as a Voting Participant

 

By:    /s/ Charlie McConnell

Name:   Charlie McConnell

Title:  SVP-Chief Lending Officer

 

 

AMERICAN AGCREDIT, FLCA

as a Voting Participant

 

By:    /s/ Michael J. Balok

Name:  Michael J. Balok

Title: Vice President

 

 

AgCountry Farm Credit Services, FLCA (f/k/a FCS Commercial Finance Group, for
AgCountry Farm Credit Services, FLCA

as a Voting Participant

 

By:    /s/ Lisa Caswell

Name: Lisa Caswell

Title: Vice President

 

 

AgFirst Farm Credit Bank

as a Voting Participant

 

By:    /s/ Michael C. Hawkins

Name: Michael C. Hawkins

Title: Assistant Vice President

 

 

AGRIBANK, FCB

as a Voting Participant

 

By:    /s/ Galen Herr

Name:  Galen Herr

Title:  Vice President Credit - Lending Programs

 

 

CAPITAL FARM CREDIT, FLCA

as a Voting Participant

 

By:    /s/ Donald L. Palm

Name: Donald L. Palm

Title:  SVP/Capital Markets

 

 

 

POTLATCHDELTIC CORPORATION

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

COBANK FCB

as a Voting Participant

 

By:    /s/ Robert Prickett

Name:  Robert Prickett

Title:  Vice President

 

 

COMPEER FINANCIAL, FLCA

as a Voting Participant

 

By:    /s/ Lee Fuchs

Name: Lee Fuchs

Title:  Director, Capital Markets

 

 

Farm Credit West, FLCA

as a Voting Participant

 

By:    /s/ Robert Stornetta

Name: Robert Stornetta

Title: Senior Vice President

 

 

FARM CREDIT EAST, ACA

as a Voting Participant

 

By:    /s/ Justin A. Brown

Name:  Justin A. Brown

Title:  Vice President

 

 

Farm Credit Mid-America, FLCA

as a Voting Participant

 

By:    /s/ Tabatha Hamilton

Name:  Tabatha Hamilton

Title: Vice President Food and Agribusiness

 

 

Farm Credit of New Mexico, FLCA

as a Voting Participant

 

By:    /s/ Mitch Selking

Name:  Mitch Selking

Title: Director Corporate Agribusiness Lending

 

 

 

 

POTLATCHDELTIC CORPORATION

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

--------------------------------------------------------------------------------

 

 

Farm Credit Services of America

as a Voting Participant

 

By:    /s/ Nicholas King

Name:  Nicholas King

Title:  Vice President

 

 

GREENSTONE FARM CREDIT SERVICES, FLCA

as a Voting Participant

 

By:    /s/ Shane Prichard

Name:  Shane Prichard

Title:  Vice President of Capital Markets

 

 

YOSEMITE LAND BANK, FLCA

as a Voting Participant

 

By:    /s/ Steven Mizuno

Name:  Steven M. Mizuno

Title:  SVP - Credit Administration

 

 

 

 

POTLATCHDELTIC CORPORATION

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT